             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
          CRIMINAL CASE NO. 1:20-cr-00120-MR-WCM-1


UNITED STATES OF AMERICA,      )
                               )
                   Plaintiff,  )
                               )
              vs.              )                      ORDER
                               )
(1) BRANDON NORMAN SHIPMAN, )
                               )
                  Defendant.   )
______________________________ )

     THIS MATTER is before the Court on the Government’s Motion to

Dismiss the Indictment as to (1) Brandon Norman Shipman [Doc. 34].

     Upon review of the Government’s Motion,

     IT IS, THEREFORE, ORDERED that the Government’s Motion to

Dismiss [Doc. 34] is GRANTED, and Bill of Indictment in the above-

captioned case, is hereby DISMISSED WITHOUT PREJUDICE as to the

Defendant Brandon Norman Shipman only.

     IT IS FURTHER ORDERED that the Defendant’s Motion to Sever

[Doc. 30] and Motion to Suppress [Doc. 31] are hereby DENIED AS MOOT.
                                          Signed: June 24, 2021
     IT IS SO ORDERED.
